OPINION
PER CURIAM
This is a case similar in all respects to the case of John Shillito Company v Dr. Parvey Hill, No. 4265, with the exception of the amount of the judgment, which in this case was for $405.00, and which judgment is affirmed.
What has been said as to the portion of .the judgment applying to the forcible entry and detainer in the companion case applies to this case as well, and similar action is taken.
The judgment is affirmed as to the first cause of action in the bill of particulars.
There being no judgment of record after the overruling of the motion for a new trial as to the second cause of action, the case is remanded to the Municipal Court for further proceedings according to law as to the second cause of action.
The cross-petition in error having been filed October 29, 1932 and the judgment having- been entered June 4th, 1932, more than seventy days having elapsed between the judgment and the filing of the cross-petition in error, this court has no jurisdiction to entertain such cross-petition in error, and the same is dismissed.
HAMILTON, PJ, CUSHING and ROSS, JJ, concur.